DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      LUZ ELENA VELASQUEZ,
                            Appellant,

                                     v.

                   WACHOVIA MORTGAGE F.S.B.,
                           Appellee.

                              No. 4D17-3055

                               [July 5, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 09004454.

  Luz Elena Velasquez, Miramar, pro se.

   Michele L. Stocker of Greenberg Traurig, P.A., Fort Lauderdale, and
Kimberly S. Mello and Joseph H. Picone of Greenberg Traurig, Tampa, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.